As filed with the Securities and Exchange Commission on March 9, 2015 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 1,356 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.1,356 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 1 Iron Street Boston, MA 02210 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On March 24, 2015, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 1,356 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until March 24, 2015, the effectiveness of the registration statement for the iShares MSCI China A ETF (the “Fund”), filed in Post-Effective Amendment No. 1,208 on September 15, 2014, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date November 28, 2014 December 8, 2014 December 5, 2014 December 15, 2014 December 12, 2014 December 22, 2014 December 19, 2014 December 30, 2014 December 29, 2014 January 6, 2015 January 5, 2015 January 13, 2015 January 12, 2015 January 20, 2015 January 16, 2015 January 27, 2015 January 26, 2015 February 3, 2015 February 2, 2015 February 10, 2015 February 9, 2015 February 24, 2015 February 23, 2015 March 10, 2015 This Post-Effective Amendment No. 1,356 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 1,208. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 1,356 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the9th day of March, 2015. iSHARES TRUST By: Manish Mehta* President Date: March 9, 2015 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1,356 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman* Trustee Date: March 9, 2015 John E. Martinez* Trustee Date: March 9, 2015 Cecilia H. Herbert* Trustee Date: March 9, 2015 Charles A. Hurty* Trustee Date: March 9, 2015 John E. Kerrigan* Trustee Date: March 9, 2015 Robert H. Silver* Trustee Date: March 9, 2015 Robert S. Kapito* Trustee Date: March 9, 2015 Madhav V. Rajan* Trustee Date: March 9, 2015 Jane D. Carlin Trustee Date: March 9, 2015 /s/ Jack Gee Jack Gee Treasurer Date: March 9, 2015 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: March 9, 2015 * Powers of Attorney, each dated December 31, 2013, for Manish Mehta, Mark Wiedman, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 1,021, filed January 10, 2014.
